ORDER OF COURT
Upon consideration of the Petition for Writ of Certiorari filed in the above cause, 692 P.2d 1142, and now being sufficiently advised in the premises,
IT IS THIS DAY ORDERED that said Petition shall be, and the same hereby is, Granted, and that briefs shall be filed as follows:
(a) Petitioner’s Opening Brief shall be filed within forty days from this date;
(b) Respondent’s Answer Brief shall be filed within thirty days from receipt of the Opening Brief;
(c) Petitioner’s Reply Brief may be filed within fourteen days from receipt of the Answer Brief.
BY THE COURT, EN BANC, FEBRUARY 4, 1985.
The summary of the issue(s) as announced by the Court this day is as follows:
Whether the court of appeals erred in refusing to order the trial court to dismiss all charges due to a violation of petitioner's right to a speedy trial under the detainer statute, section 16-14-101, -108, 8 C.R.S. (1978).